DATED DECEMBER 12, 2011 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-173364 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, FLOATING RATE NOTES DUE 2013 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, Floating Rate Notes Due 2013 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date: December 12, 2011 Settlement Date (Original Issue Date): December 15, 2011 Maturity Date: December 11, 2013 Principal Amount: Price to Public (Issue Price): 100.00% All-in-price: 99.90% Interest Rate Basis (Benchmark) 3 Month USD LIBOR Index Currency: U.S. Dollars Spread to Benchmark: + 30 basis points (0.30%) Net Proceeds to Issuer: Index Maturity: Three Months Interest Rate Calculation: USD LIBOR determined on Interest Determination Date plus the Spread Interest Reset Periods and Dates: Quarterly on the 11th day of March, June, September and Decemberof each year prior to the Maturity Date Interest Determination Dates: Quarterly, two London Business Days prior to each Interest Reset Date Interest Payment Dates: Interest will be paid quarterly on the 11th of each March, June, September and Decemberof each year, commencing March 11, 2012 and ending on the Maturity Date Day Count Convention: Actual/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Merrill Lynch, Pierce, Fenner & Smith Incorporated (50.00%) J.P. Morgan Securities LLC (50.00%) Billing and Delivery Agent: J.P. Morgan Securities LLC CUSIP: 14912L4Z1 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Merrill Lynch, Pierce, Fenner & Smith Incorporated toll free at (800) 294-1322 or J.P. Morgan Securities LLC collect at (212) 834-4533.
